Title: To James Madison from Robert Patton, 17 March 1818
From: Patton, Robert
To: Madison, James


Dear Sir
Fredbg. 17th. March 1818
At a late Meeting of the President & directors of the Steam boat Company I discovered your Stock had never been delivered but was in possession of the Secretary who delivered it to me and I now Send it under Cover five Shares; five perCent was the dividend for the last Six Months up to 1st Jany last is at Your Credit on the books. I am with much respect. Your mo Ob St
Rob Patton
